Exhibit 99.1 January 22, 2016 Board of Directors Breathe eCig Corp. 322 Nancy Lynn Lane, Suite 7 Knoxville, Tennessee 37919 RE:Resignation from Breathe eCig Corp. To Whom It May Concern: Effective as of the date hereof, please accept this correspondence as formal notice of my resignation of my officer and director positions held with Breathe eCig Corp., a Nevada corporation (the “Company”), including, but not limited to, Chief Executive Officer, Chief Financial Officer and member of the Board of Directors. My resignation is not a result of any disagreement with the Company or any of its subsidiaries on any matters related to their operation, policies or practices. I am most grateful for the opportunity serve the Company’s and wish the Company the best as it moves forward with its strategic objectives and look forward to assisting as a consultant. Sincerely, /s/ Joshua Kimmel Joshua Kimmel
